Citation Nr: 1816684	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2007 to September 2011.  Among other awards, the Veteran received the Afghanistan Campaign Medal with Campaign Star, Global War on Terrorism Service Medal., and the Combat Medic Badge.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of service connection for right and left ankle conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral sacroiliac joint arthritis manifested to a compensable degree within one year of separation from service; therefore, the Veteran's low back disability is presumed to have been incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.59, 4.71a (2017).    






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria - Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such cases, the disease is presumed under the law to have had its onset in service even if there is no evidence of such disease during service.  38 C.F.R. § 3.307(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1331.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background and Analysis

The Veteran seeks service connection for a low back condition.  The Veteran asserts that he injured his lower back in July 2010, while serving in Afghanistan, when a rocket-propelled grenade (RPG) exploded about 100 feet away from him, knocking him on his back.  He has also attributed his back pain to numerous parachute jumps and landings, as well as carrying heavy equipment on his back, during service.  

The Veteran's service treatment records have been associated with the claims file.  They include the Veteran's entrance examination, which is silent for spinal or other musculoskeletal complaints.  The Veteran also denied a history of arthritis, recurrent back pain, or any back trouble on enlistment.  The service treatment records do not contain any complaint of or treatment for back pain or diagnosis of any back condition during service.  However, at his June 2011 separation examination, the Veteran reported that he had recurrent back pain and back trouble, noting that he was "unable to stand for [an] extended period of time without back pain or issues."

An October 2011 VA medical record shows that the Veteran presented for medical care at the primary care clinic, reporting low back pain for the past year, since his last deployment.  He reported to the VA physician that if he stood longer than 60 minutes, his back was sore for the rest of the day.  An x-ray of the Veteran's lumbosacral spine revealed bilateral sacroiliac joint arthrosis.  The doctor opined that this arthritis was the source of the Veteran's back pain.

The Veteran was afforded a VA examination in October 2011.  The examination was conducted by a neurologist.  In the examination report, the examiner reported that the Veteran had a diagnosis of muscle spasms of the back.  The examiner noted that imaging studies of the spine had been performed, but that arthritis had not been documented.  The Veteran was found to have normal range of motion with no objective evidence of painful motion, although he did report flare-ups, during which he has increased low back pain when he stands more than an hour and is stiff and sore upon waking. 524 f.3d 1306 

As the examiner did not provide an opinion as to whether the Veteran's low back condition was related to his military service, the RO requested an addendum medical opinion.  In a March 2012 addendum opinion, the same VA examiner opined that the Veteran did not have a current low back disability, noting that his claimed in-service muscle spasms have since healed without residuals.  She opined that it is less likely than not that the Veteran's claimed back condition was caused by the fall on his back following an RPG explosion, since there is no physical evidence for any current abnormality, and no records documenting an in-service occurrence.  

Contrary to the examiner's findings, the Board notes that a current low back disability - arthritis of the sacroiliac joints - has, in fact, been confirmed by x-ray.  Therefore, the Board finds that the October 2011 examination report and March 2012 opinion, which were based on an inaccurate factual premise, are entitled to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).     

Having thoroughly reviewed the evidence of record, the Board finds that service connection for a low back condition is warranted under the presumptive provisions pertaining to chronic diseases.  

Arthritis is a chronic disease subject to presumptive service connection, provided that it manifests to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a); Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  The Board notes that the Veteran separated from active duty service in September 2011.  He was diagnosed with arthritis, as established by x-ray, of the bilateral sacroiliac joints only one month later, in October 2011.  

Having established that the Veteran was diagnosed with arthritis within the one-year presumptive period, the Board must next determine whether his arthritis became manifest to a compensable degree during that same period.  There are two diagnostic codes potentially applicable to the Veteran's low back condition under VA's Schedule for Rating Disabilities:  Diagnostic Code 5003, applicable to arthritis, degenerative; or Diagnostic Code 5237, applicable to lumbosacral or cervical spine strain.  38 C.F.R. § 4.71a.  As to the degree of manifestation, the Board notes that 10 percent is the minimum compensable rating for both diagnostic codes.  Id.  

Diagnostic Code 5003 provides that arthritis will be rated on the basis of limitation of motion of the affected joint, which, in this case, falls under Diagnostic Code 5237.  However, when limitation of motion is noncompensable under the appropriate diagnostic code, then a 10 percent rating for the affected joint may be warranted upon objective confirmation of limitation of motion, as evidenced by swelling, muscle spasm, or painful motion.  See 38 C.F.R. §§ 4.59, 4.71a; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

With that said, the Board finds that the Veteran's arthritis of the sacroiliac joints manifested to a compensable degree under the basis of limitation of motion due to pain.  Id.  The Board acknowledges that the October 2011 examiner did not find the Veteran to have limitation of motion or objective signs of painful motion upon examination.  However, an earlier VA medical record, also from October 2011, contains a physician's notation that the Veteran's range of motion of the back is limited by pain.  In an April 2013 statement, the Veteran stated that he felt the October 2011 examination was not properly performed, as the examiner seemed to have difficulty either hearing or understanding him.  The Veteran reported that he told the examiner that he felt pain during the examination, however, pain was not noted in the examination report.  

The Board recognizes that the Veteran has consistently reported experiencing lower back pain since service, and the Board considers these competent reports to be credible.  As has already been noted, the Board has serious doubts about the accuracy of the findings contained in the October 2011 examination report.  As such, the Board finds the Veteran's reports of painful motion and the VA physician's observation of motion limited by pain to be more probative than the findings contained in the October 2011 examination report.  Therefore, the Board finds that the Veteran's arthritis manifested to a compensable degree, based on objective evidence of painful motion, during the one-year presumptive period.  See 38 C.F.R. §§ 4.59, 4.71a; Lichtenfels, 1 Vet. App. at 488.    

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral sacroiliac joint arthritis manifested to a compensable degree within one year of separation from service.  As the Veteran's low back condition is presumed to have been incurred in service, the criteria for service connection have been met, and the claim is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
    

ORDER

Service connection for a low back disability is granted.  


REMAND

Although further delay is regrettable, the Board finds that the remaining claims on appeal require additional development prior to appellate review. 

Initially, as reflected above, as the Veteran has been awarded a Combat Medic Badge, the Board finds that he engaged in combat and, therefore, 38 U.S.C. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'" Id. 

The Veteran seeks service connection for a bilateral ankle disability which he attributes to service.  Specifically, he contends that he injured his ankles during deployment while carrying out parachute jumps and landings, and going on missions that required him to walk long distances and climb mountainous terrain with over 100 pounds of heavy equipment.  The Veteran has asserted that he continued to re-injure ("roll") his ankles so frequently in service that he would have to receive shots of Toradol in his ankles before going on missions, or sometimes, would have to sit out the mission altogether.  After returning from deployment the Veteran claims he continued to receive regular shots of Toradol in his ankles, and was put on no-run profile for physical training.     

As an initial matter, the Board observes that the record seems to contain limited service treatment records for the Veteran.  Those that have been associated with the claims file mostly pertain to the Veteran's enlistment and separation, with no records of medical care during the intervening years.  Given the Veteran's very specific recollections of details concerning his treatment for ankle pain and injuries during service, the Board finds it likely that there are additional service treatment records that have not been associated with the claims file.  On remand, appropriate efforts should be made to identify and obtain any additional service treatment records.       

The Board notes that the Veteran had a left ankle injury preexisting service, suffering a left ankle sprain with suspected nondisplaced distal fibula fracture as noted in a March 2006 service medical record.  

VA medical records from October 2011 show that the Veteran sought treatment at the primary care clinic and was diagnosed with chronic ankle sprains with ligamentous laxity.  X-rays were ordered, however, it is not clear from the record what the results were, or if they were even performed.     

The Veteran underwent a VA examination on his ankles in October 2011.  The VA examiner was the same neurologist who performed the examination on the Veteran's back, as detailed in the above decision.  In the examination instructions, the RO stated that the Veteran was in receipt of the parachute badge and therefore, "his report of such injuries [to his ankles] is conceded."     

Upon examination, the Veteran was found to have normal range of motion with no objective evidence of painful motion.  The examiner noted that imaging studies had been performed, which did not show any abnormal findings.  In a March 2012 addendum opinion, the same examiner determined that the Veteran did not have a current bilateral ankle disability, concluding that any prior sprains had since healed without residuals.  The examiner opined that it is less likely than not that the Veteran's ankle sprains were caused by or a result of bad parachute landings in service, finding that there is no physical evidence of abnormality and nothing in the record to support that these conditions occurred during military service.  She further noted that it is less likely than not that bad parachute landings in service permanently aggravated beyond normal progression the Veteran's preexisting left ankle injury.             

In May 2012 and April 2013 correspondence, the Veteran raised concerns about the adequacy of this examination, stating that the examiner had problems either hearing or understanding him when he gave answers to her questions or voiced that he was experiencing pain.  The Board also has serious concerns about the accuracy of the examination, based on the inconsistencies found in the previously-discussed back examination and the omission of critical x-ray evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, and sound reasoning for the conclusion that contributes to the probative value of a medical opinion).    

Moreover, in finding that there is no evidence in the record to support a diagnosis or an in-service occurrence of a bilateral ankle disability, it does not appear that the examiner adequately considered the medical evidence of record or the Veteran's competent reports of the onset of symptoms and his continuous symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).        

The Board further observes that the record contains conflicting evidence of the existence of a current disability.  The Veteran was diagnosed with chronic ankle sprains with ligamentous laxity by a physician at the VA primary care clinic.  However, the October 2011 examiner determined that the Veteran does not have a current disability.  Before the Board can proceed with appellate review, it must reconcile whether the Veteran in fact has a current bilateral ankle disability.      

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds the medical opinion of record insufficient to fairly adjudicate the Veteran's claims.  On remand, the Veteran should be afforded a new VA examination by a VA physician with the appropriate expertise, such as an orthopedist, to determine whether the Veteran has a current bilateral ankle disability attributable to military service.  The opinion should also consider and address the Veteran's lay statements as to onset and continuity of symptomatology of his bilateral ankle condition.  

Lastly, service treatment records associated with the record suggest that the Veteran was on active duty in March 2006, as he received treatment for his left ankle and it is noted at that time he was active duty.   However, there is no DD214 of record showing any period of active duty for this time frame.  On remand, the RO should verify all periods of active duty for the Veteran and associate all of the Veteran's personnel records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Verify all periods of active duty service for the Veteran.  Contact the appropriate service department including, but not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service personnel and service treatment records of the Veteran. 

If the service treatment and/or personnel records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  All attempts to secure this evidence must be documented in the claims file.

2.  Then, schedule the Veteran for a new VA examination, with a medical professional who has not previously examined the Veteran and with the appropriate expertise (e.g. an orthopedist), to determine the nature and etiology of any diagnosed bilateral ankle disability.  The examiner must review the Veteran's entire claims file and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran, and all diagnostic and/or imaging tests deemed necessary should be performed.  Thereafter, the examiner should provide an opinion with respect to the following:

(a)  Does the Veteran have a current diagnosis of any bilateral ankle condition?     

(b) The examiner should opine whether any diagnosed left or right ankle disability clearly and unmistakably existed prior to the Veteran's entry into active service.   In this regard, the examiner is requested to address the March 2006 medical record noting a left ankle sprain with suspected nondisplaced distal fibula fracture.

(c) If the examiner determines that any left or right ankle disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting ankle disability did not increase in severity during service. 

(d) If any preexisting ankle disability underwent an increase in disability during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the increase in disability was beyond the natural progress of the disease. 

(e) For each diagnosed left or right ankle disability that did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the left or right ankle disability had its onset during service, or is related to any event of service.

In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The requested opinion(s) must specifically address the Veteran's lay assertions that he injured his ankles carrying out parachute jumps and landings during deployment, as well as going on missions that required long marches while carrying over 100 pounds of military equipment.  Any incidents and/or duties associated with his combat service should be presumed to have occurred.

The examiner must reconcile the prior October 2011 opinion with his or her own opinion. 

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

3.  After ensuring compliance with the above, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


